UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6190


MUSTAFA OZSUSAMLAR,

                     Petitioner - Appellant,

              v.

P. ADAMS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00099-JPB-JPM)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mustafa Ozsusamlar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mustafa Ozsusamlar appeals the district court’s order denying relief on his

28 U.S.C. § 2241 petition. On appeal, we confine our review to the issues raised in the

informal brief. See 4th Cir. R. 34(b). Because Ozsusamlar’s informal brief does not

challenge the basis for the district court’s disposition, he has forfeited appellate review of

the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we deny Ozsusamlar’s motion to appoint

counsel and affirm the district court’s judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2